 1

 2

 3

 4

 5                               IN THE UNITED STATES DISTRICT COURT

 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-0511 WBS

 9                                Plaintiff,            ORDER REGARDING SURRENDER DATE

10                          v.

11   ANDREW B. KATAKIS,

12                               Defendant.

13

14          FOR GOOD CAUSE APPEARING, it is hereby ordered that the defendant Andrew B. Katakis

15 having been sentenced to the custody of the Bureau of Prisons, shall surrender to the institution

16 designated by the Bureau of Prisons before 2:00 p.m. on February 27, 2020. If no institution has been

17 designated by that date, defendant shall surrender to the United States Marshal’s Office, 501 I Street,

18 Sacramento, CA, at said time. The defendant is further advised it is a criminal offense punishable by a

19 consecutive term of imprisonment to fail to surrender for service of sentence pursuant to the order of this

20 Court. All current conditions of release shall remain in effect until the defendant surrenders in

21 accordance with this order. The March 2, 2020 hearing date is vacated.

22          IT IS SO ORDERED.

23 Dated: February 14, 2020

24

25

26

27

28


      MOTION AND [PROPOSED] ORDER REGARDING
                                                         3
      SURRENDER DATE
